              Case 4:20-cv-04360-HSG Document 15 Filed 11/19/20 Page 1 of 4



 1
     DAVID L. ANDERSON, CSBN 149604
 2   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4
     AMANDA SCHAPEL, CSBN 271295
 5   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 6          San Francisco, CA 94105-1545
            Telephone: (415) 977-8983
 7
            Facsimile: (415) 744-0134
 8          E-mail: Amanda.Schapel@ssa.gov

 9   Attorneys for Defendant

10
                                  UNITED STATES DISTRICT COURT
11
                                NORTHERN DISTRICT OF CALIFORNIA
12
                                        OAKLAND DIVISION
13
14                                              )
     PATRICIA A. DENNIS,                        )   CIVIL NO. 4:20-cv-04360-HSG
15                                              )
            Plaintiff,                          )   ORDER AND MOTION FOR
16                                              )
            vs.                                 )   EXTENSION OF TIME TO FILE THE
17                                              )   ELECTRONIC CERTIFIED
     ANDREW SAUL,                               )   ADMINISTRATIVE RECORD AND
18                                              )   ANSWER TO PLAINTIFF’S
     Commissioner of Social Security,           )   COMPLAINT
19                                              )
            Defendant.                          )
20                                              )

21
22
23
24
25
26
27
28
     Mtn. & Order, 4:20-cv-04360-HSG                1
              Case 4:20-cv-04360-HSG Document 15 Filed 11/19/20 Page 2 of 4



 1          Defendant, Andrew Saul, Commissioner of Social Security (the “Commissioner”), by and
 2   through his undersigned attorneys, hereby moves for a 60-day extension of time to file Defendant’s
 3
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint. Defendant’s
 4
     Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint are due to be filed by
 5
 6   November 20, 2020.

 7          In light of the global Covid-19 pandemic, SSA has taken the unprecedented step of suspending
 8   in-office services to the public: https://www.ssa.gov/coronavirus/. The Agency is focusing on
 9
     providing the most critical services by mail, phone and online to those most in need. SSA is also taking
10
     additional steps to protect its employees and help stop the spread of Covid-19, maximizing social
11
12   distancing, including significantly limiting employee access to SSA facilities for health and safety only

13   and has moved toward a temporary virtual work environment. Electronic processes allow some of
14   SSA’s most critical work to continue with minimal interruption; other workloads have been suspended
15
     until the health crisis abates or the Agency is able to create new electronic business processes.
16
            For purposes of this particular case, the public health emergency pandemic has significantly
17
18   impacted operations in the Social Security Administration’s Office of Appellate Operations (OAO) in

19   Falls Church, Virginia. That office is responsible for physically producing the administrative record

20   that is required to adjudicate the case under Sections 205(g) and (h) of the Social Security Act, 42
21
     U.S.C. § 405(g) and (h). See SSA Program Operations Manual System GN 03106.025.
22
            As detailed in the attached declaration, at the end of September, OAO had more than 8,700 new
23
     court cases waiting to be processed. Additionally, OAO is focusing its efforts on processing the most
24
25   aged cases and the pandemic has adversely impacted the contractors’ capacity to deliver hearing

26   transcripts. Although overall the timeframe for delivering an administrative record has improved, the
27   backlog, prioritizing aged cases, and contractor capacity continue to cause some delays.
28
     Mtn. & Order, 4:20-cv-04360-HSG                  2
              Case 4:20-cv-04360-HSG Document 15 Filed 11/19/20 Page 3 of 4



 1          Given the volume of pending cases, Defendant requests a 60-day extension in which to respond
 2   to the Complaint, until January 19, 2021. If in 60 days the electronic certified administrative record is
 3
     not prepared, the Commissioner will file a status report with the Court as to when he expects the
 4
     administrative record to be completed.
 5
 6          Counsel for Defendant contacted counsel for Plaintiff, and he does not oppose this extension.

 7                                                 Respectfully submitted,
 8   Dated: November 18, 2020                      DAVID L. ANDERSON
 9                                                 United States Attorney

10                                         By:     /s/ Amanda Schapel
                                                   AMANDA SCHAPEL
11                                                 Special Assistant United States Attorney
12
                                                   Attorneys for Defendant
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Mtn. & Order, 4:20-cv-04360-HSG                        3
             Case 4:20-cv-04360-HSG Document 15 Filed 11/19/20 Page 4 of 4



 1                                          ORDER
 2
 3   IT IS SO ORDERED:

 4
 5   Dated: 11/19/2020                 By:___________________________________
 6                                         HON. HAYWOOD S. GILLIAM, JR.
                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Mtn. & Order, 4:20-cv-04360-HSG             4
